     Case 1:18-cv-00768-NONE-SAB Document 60 Filed 04/15/20 Page 1 of 3


 1   CYNTHIA G. LAWRENCE (SBN 148927)
     TAHMINA YASSINE (SBN 285542)
 2   SIMS, LAWRENCE & ARRUTI
     2261 Lava Ridge Court
 3   Roseville, CA 95661
     Telephone: (916) 797-8881
 4   Facsimile: (916) 253-1544
     Email: cynthia@sims-law.net
 5          tahmina@sims-law.net

 6   WILLIAM E. McCOMAS 261640
     PASCUZZI, PASCUZZI & STOKER
 7   A Professional Corporation
     2377 West Shaw Avenue, Suite 101
 8   Fresno, California 93711
     Telephone: (559) 227-1100
 9   Facsimile: (559) 227-1290
     E-mail: wmccomas@pascuzzi.net
10
     Attorney for Defendants
11   POVERELLO HOUSE; NAOMI’S HOUSE

12
                                    UNITED STATES STRICT COURT
13
                                 EASTERN DISTRICT OF CALIFORNIA
14

15   JILL MCGEE, et al.,                                 Case No. 1:18-CV-00768-NONE-SAB
16                         Plaintiff,                    ORDER ON DEFENDANTS POVERELLO
                                                         HOUSE AND NAOMI’S HOUSE’S
17          vs.                                          REQUEST TO REDACT AND SEAL
                                                         DOCUMENTS FILED IN SUPPORT OF
18   POVERELLO HOUSE; et al.,                            MOTION FOR SUMMARY JUDGMENT,
                                                         OR IN THE ALTERNATIVE, SUMMARY
19                         Defendants.                   ADJUDICATION AS TO PLAINTIFF JILL
                                                         MCGEE
20
                                                         Complaint Filed: April 25, 2018
21                                                       Trial Date: August 18, 2020
22          After full consideration of the papers filed in support of Defendants POVERELLO
23   HOUSE and NAOMI HOUSE’S (collectively “Defendants”) Request to Redact and Seal
24   Documents Filed in Support of Motion for Summary Judgment, or in the alternative, Summary
25   Adjudication as to Plaintiff Jill McGee (“Request to Redact and Seal”), the Court finds as follows:
26          Good cause appearing therefor:
27          IT IS HEREBY ORDERED that Defendant’s Request to Redact and Seal is granted.
28   Defendants shall submit redacted versions of the following records to the public docket:
                                                                                                    -1-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF JILL MCGEE
     Case 1:18-cv-00768-NONE-SAB Document 60 Filed 04/15/20 Page 2 of 3


 1          (1)    Defendants’ Memorandum of Points and Authorities in support of the Motion for

 2   Summary Judgment, or in the alternative, Summary Adjudication;

 3          (2)    The following exhibits from Defendants’ Exhibit Index in support of the Motion

 4   for Summary Judgment, or in the alternative, Summary Adjudication:

 5                 (a)     Plaintiff’s “Activity Log,” Exhibit I;

 6                 (b)     Plaintiff Jill McGee’s Medical and Mental Health Treatment Records,

 7                 which were produced by Plaintiff in her response to Defendants’ Requests For

 8                 Production of Documents (Set One), Exhibit W;

 9                 (c)     Portions of the deposition testimony of Plaintiff Jill McGee, Exhibit X;

10                 (d)     Portions of the deposition testimony of Sara Mirhadi, Exhibit Y;

11                 (e)     Portions of the deposition testimony of Eva Banuelos, Exhibit Z; and

12          (3)    Defendants’ Separate Statement of Undisputed Material Fact (“SSUMF”) in

13   support of their Motion for Summary Judgment, or in the alternative, Summary Adjudication,

14   specifically redacting only Undisputed Material Facts, Numbers 33 and 34.

15          Having found a “compelling reason” for sealing the requested documents, Defendants shall

16   submit unredacted versions of the following documents under seal to the Court:

17          (1)    Defendants’ Memorandum of Points and Authorities in support of the Motion for

18   Summary Judgment, or in the alternative, Summary Adjudication;

19          (2)    The following exhibits from Defendants’ Exhibit Index in support of the Motion

20   for Summary Judgment, or in the alternative, Summary Adjudication:

21                 (a)     Plaintiff’s “Activity Log,” Exhibit I;

22                 (b)     Plaintiff Jill McGee’s Medical and Mental Health Treatment Records,

23                 which were produced by Plaintiff in her response to Defendants’ Requests For

24                 Production of Documents (Set One), Exhibit W;

25                 (c)     Portions of the deposition testimony of Plaintiff Jill McGee, Exhibit X;

26                 (d)     Portions of the deposition testimony of Sara Mirhadi, Exhibit Y;

27                 (e)     Portions of the deposition testimony of Eva Banuelos, Exhibit Z; and

28   //

                                                                                                      -2-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF JILL MCGEE
     Case 1:18-cv-00768-NONE-SAB Document 60 Filed 04/15/20 Page 3 of 3


 1          (3)    Defendants’ Separate Statement of Undisputed Material Fact (“SSUMF”) in

 2   support of their Motion for Summary Judgment, or in the alternative, Summary Adjudication.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    April 15, 2020
                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                                                  -3-
     ORDER ON REQUEST TO REDACT AND SEAL DOCUMENTS OF PLAINTIFF JILL MCGEE
